DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2020 and 2/5/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

                                             Examiner’s Note
An English translation of the WIPO document WO-2012/043172 has been provided has been provided with the page number added. The rejection below will use this nomenclature for identifying page numbers and paragraph number within the page number. For instance, the fifth paragraph in page 7 will be [7/5] and the page 10, paragraph 3 will be [10/3].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, 16-18 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessho et al. WO-2012/043172 (English translation provided). 	Regarding claim 1, Bessho teaches a display panel (82, fig. 10) [20/8], comprising:  	a light emitting element (9, fig. 10) [3/10] configured to emit a source light [20/8] and including a first electrode (13, fig. 10) [7/3], a light emitting layer (16, fig. 10) [7/3] disposed on the first electrode (13), and a second electrode (20, fig. 10) [7/3] disposed on the light emitting layer (16);  	a pixel definition layer (21, fig. 10) [7/3] including an opening exposing at least a portion of the first electrode (13);  	an optical conversion pattern (phosphor layers 7R, 7G, 7B) [3/10] disposed on the pixel definition layer (21);  	a reflection pattern (8, fig. 10) [4/1] and (10, fig. 10) [4/2/] disposed on the light emitting element (9) and having an inclined surface (8a, fig. 10) [4/1]; and  	a first light blocking pattern (light absorption layer 6, fig. 10) [3/10], which is disposed outside (at ends) at least the optical conversion pattern (7R, 7G) when viewed in a plan view (from the top) (Bessho et al., fig. 10). 	Regarding claim 2, Bessho teaches the display panel of claim 1, wherein the optical conversion pattern (7R, 7G) is in (indirect contact i.e. meaning intervening layer between the layers in contact is allowed) contact with the pixel definition layer (21) (Bessho et al., fig. 10). 	Regarding claim 3, Bessho teaches the display panel of claim 1, wherein:  	the light emitting element (9) further comprises at least one of a hole control layer 14, 15, fig. 10) [7/3] and an electron control layer (19, fig. 10) [7/3] overlapping with the light emitting layer (16); and  	a portion of at least one of the hole control layer (14, 15) and the electron control layer (19) is disposed between the pixel definition layer (21) and the optical conversion pattern (7R, 7G) (Bessho et al., fig. 10). 	Regarding claim 9, Bessho teaches the display panel of claim 1, wherein the first light blocking pattern (6) comprises a metal layer (chrome [6/5/]) in contact with an outer side (end/edge) surface of the optical conversion pattern (7R, 7G) (Bessho et al., fig. 10). 	Regarding claim 10, Bessho teaches the display panel of claim 1, wherein the first light blocking pattern (6) comprises a black coloring agent (black resin, [6/5]) in contact with an outer side surface of the optical conversion pattern. 	Regarding claim 16, Bessho teaches a display panel (82, fig. 10) [20/8], comprising:  	a first light emitting element (9 for the red pixel, fig. 10; hereinafter called 9R) [3/10] and a second light emitting element (9 for the green pixel, fig. 10; hereinafter called 9G) [3/10] configured to emit a source light [20/8], respectively, each light emitting element including a first electrode (13, fig. 10) [7/3], a light emitting layer (16, fig. 10) [7/3] disposed on the first electrode (13), and a second electrode (20, fig. 10) [7/3] disposed on the light emitting layer (16);  	a pixel definition layer (21, fig. 10) [7/3] including a first opening (opening overlapping 13 in red pixel, hereinafter called 13R’, fig. 10) and a second opening (opening overlapping 13 in red pixel, hereinafter called 13G’, fig. 10) exposing at least a portion of the first electrode (13) of a corresponding one of the first (9R) and second light emitting elements (9G);  	a first optical conversion pattern (phosphor layers 7R) [3/10] disposed on the pixel definition layer (21) and disposed outside (end/edge of) the first electrode (13R) of the first light emitting element (9R) when viewed in a plan view;  	a second optical conversion pattern (phosphor layers 7G) [3/10] disposed on the pixel definition layer (21) and disposed outside from the first electrode (13G) of the second light emitting element (9G) when viewed in a plan view;  	a first reflection pattern (8, fig. 10; for the red pixel; hereinafter called 8R) [4/1] and (10, fig. 10) [4/2/] and a second reflection pattern (8, fig. 10 for the green pixel; hereinafter called 8G) [4/1] and (10, fig. 10) [4/2/] each including an inclined surface (8a, fig. 10) [4/1] and disposed on the first light emitting element (9R) and second light emitting element (9G), respectively; and  	an insulating layer (planarization layer 3, fig. 10) [3/8],[22/4] overlapping the first optical conversion pattern (7R), the second optical conversion pattern (7G), the first reflection pattern (8R), and the second reflection pattern (8G), and disposed on the first optical conversion pattern (7R) and the second optical conversion pattern (7G) below the first reflection pattern (8R) and the second reflection pattern (8G);  	a light blocking pattern (light absorption layer 6, fig. 10) [3/10] disposed between the first optical conversion pattern (7R) and the second optical conversion pattern (7G) when viewed in a plan view (Bessho et al., fig. 10). 	Regarding claim 17, Bessho teaches the display panel of claim 16, wherein: the first electrode (13R) of the first light emitting element (9R) and the first electrode (13G) of the second light emitting element (9G) are spaced apart (21 in the space, fig. 10) from each other when viewed in a plan view; and  	the second electrode (20) of the first light emitting element (9R) and the second electrode (20) of the second light emitting element (9G) are provided as a single body (continuous, fig. 10) (Bessho et al., fig. 10). 	Regarding claim 18, Bessho teaches the display panel of claim 16, wherein the light blocking pattern (6) comprises a metal layer (chrome [6/5/]) disposed on an outer side (end/edge) surface of the first optical conversion pattern (7R) and an outer side (end/edge) surface of the second optical conversion pattern (7G) (Bessho et al., fig. 10). 	Regarding claim 25, Bessho teaches a display panel (82, fig. 10) [20/8], comprising:  	a light emitting element (9, fig. 10) [3/10] configured to emit a source light [20/8] and including a first electrode (13, fig. 10) [7/3], a light emitting layer (16, fig. 10) [7/3] disposed on the first electrode (13), and a second electrode (20, fig. 10) [7/3] disposed on the light emitting layer (16);  	a pixel definition layer (21, fig. 10) [7/3]  including an opening (hereinafter called 13’) exposing at least a portion of the first electrode (13);  	a first optical conversion pattern (phosphor layers 7R) [3/10] and a second optical conversion pattern (phosphor layers 7G) [3/10] disposed at two opposite (left and right) sides of the first electrode (13) on the pixel definition layer (21) when viewed in a plan view;  	an upper insulating layer (planarization layer 3, fig. 10) [3/8],[22/4] disposed on the second electrode (20); and 	 a light blocking pattern (light absorption layer 6, fig. 10) [3/10] disposed outside (end/edge) the first optical conversion pattern (7R) and the second optical conversion pattern (7G) when viewed in a plan view,  	wherein the upper insulating layer (3) is disposed between the first optical conversion pattern (7R) and the second optical conversion pattern (7G) when viewed in a plan view, and the upper insulating layer (3) is in (direct) contact with the first optical conversion pattern (7R) and the second optical conversion pattern (7G) (Bessho et al., fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 15, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bessho et al. WO-2012/043172 (English translation provided). 	Regarding claim 4, in the embodiment of fig. 10, Bessho does not teach the display panel of claim 1, further comprising a color filter configured to transmit light converted from the source light by the optical conversion pattern (7R, 7G). 	However, in the embodiment of fig. 6, Bessho teaches a display panel (46, fig. 6) [16/6] comprising a color filter (48R, 48G, fig. 6) [16/6] configured to transmit light converted from the source light by the optical conversion pattern (7R, 7G) (Bessho et al., fig. 6). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of fig. 10 by adding the color filter as taught in the display device of fig. 6 in order to increase the color purity of the red, green and blue pixels and expand the color reproduction range of the display device (Bessho et al., [16/8]). 	Regarding claim 5, Bessho teaches the display panel of claim 4, wherein: the color filter (48R, 48G) is disposed on the reflection pattern (8, 10, fig. 6); and the color filter (48R, 48G) overlaps the reflection pattern (10) and the optical conversion pattern (7R, 7G), when viewed in a plan view (Bessho et al., fig. 6). 	Regarding claim 15, in the embodiment of fig. 10, Bessho does not teach the display panel of claim 1, wherein: the optical conversion pattern (7R, 7G) comprises a first pattern and a second pattern disposed at opposite sides of the first electrode (13) when viewed in a plan view; the inclined surface comprises a first region corresponding to the first pattern and a second region corresponding to the second pattern; and the first region and the second region are provided as a single body. 	However, in the embodiment of fig.4, Bessho teaches a display panel (36, fig. 4) [15/5] wherein: the optical conversion pattern (7R, 7G) comprises a first pattern (left side of 7R) and a second pattern (right side of 7R) disposed at opposite sides of the first electrode (13) when viewed in a plan view; the inclined surface (includes surface 33a of 33, fig. 4) [14/6] comprises a first region (left side of 33, fig. 4) corresponding (adjacent) to the first pattern (right side of 7R) and a second region (right side of 33, fig. 4) corresponding (adjacent) to the second pattern (left side of 7R); and the first region and the second region are provided as a single body (33, fig. 4) (Bessho et al., fig. 4). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the inclined surface of fig. 10 for the inclined surface of fig. 4 in order to realize a display with high luminance in the front direction and excellent luminous efficiency (Bessho et al., [15/1]). 	Regarding claim 21, in the embodiment of fig. 10, Bessho does not teach the display panel of claim 16, further comprising: a first color filter configured to transmit a first light converted from the source light by the first optical conversion pattern (7R); and a second color filter configured to transmit a second light converted from the source light by the second optical conversion pattern (7G). 	However, in the embodiment of fig. 6, Bessho teaches a display panel (46, fig. 6) [16/6] comprising a first color filter (48R, fig. 6) [16/6] configured to transmit a first light (red light, [16/6]) converted from the source light by the first optical conversion pattern (7R); and a second color filter (48G, fig. 6) [16/6] configured to transmit a second light (green light, [16/6]) converted from the source light by the second optical conversion pattern (7G) (Bessho et al., fig. 6). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of fig. 10 by adding the color filter as taught in the display device of fig. 6 in order to increase the color purity of the red, green and blue pixels and expand the color reproduction range of the display device (Bessho et al., [16/8]).                        	Regarding claim 24, Bessho teaches the display panel of claim 21, wherein a (sidewall) portion of the first color filter (48R) and a (sidewall) portion of the second color filter (48G) are disposed on the light blocking pattern (6) (Bessho et al., fig. 6).       
                              Allowable Subject Matter
Claims 6, 8,  11, 14, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel further comprising “a first organic layer disposed on the optical conversion pattern and below the reflection pattern, wherein at least a portion of the color filter is disposed between the optical conversion pattern and the first organic layer” as recited in claim 6; 	a display panel wherein “the reflection pattern and the first light blocking pattern are spaced apart from each other, when viewed in a plan view” as recited in claim 8; 	a display panel further comprising: “an organic layer disposed on the optical conversion pattern below the reflection pattern; and a second light blocking pattern disposed on the organic layer and overlapping with the first light blocking pattern when viewed in a plan view” as recited in claim 11; 	a display panel wherein: “the reflection pattern comprises a lens surface having at least one of a spherical shape, elliptical, lenticular shape, and polygonal pyramid shape; and the lens surface comprises the inclined surface” as recited in claim 14; 	a display panel wherein “the first optical conversion pattern comprises: a first pattern and a second pattern disposed at opposite sides of the first electrode in a first direction when viewed in a plan view; and a third pattern and a fourth pattern disposed at opposite sides of the first electrode in a second direction perpendicular to the first direction when viewed in a plan view” as recited in claim 19; and 	a display panel wherein “each of a portion of the first color filter and a portion of the second color filter is disposed between the first optical conversion pattern and the second optical conversion pattern” as recited in claim 22. 	Claims 7, 12-13, 20 and 23 are also objected to as allowable for further limiting and depending upon objected claim 6, 11, 19 and 22, respectively.
	
                                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892